DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 01/14/2020. Claims 1-10, and 13-16 are pending for this examination.

Information Disclosure Statement

The information disclosure statements (IDS’s) submitted on 01/14/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This 

The invention of the instant application teaches automotive machines or similar machines [called object] diagnostics and servicing by using some kind of knowledgebase. The knowledgebase is used by a technician [called subject] using a mobile device [called subject device]. The mobile device uses a virtual assistant [an application], which communicates with the object [or the automobile’s ECU] to obtain various information on the object including diagnostic information and sends commands for performing specified service over a network. Remote diagnosis and servicing of automobiles are known in the art. The application uses various unique terms. By clarifying meaning of the terms and clarifying the claims by adding some details may help advance prosecution. 

Analogous art

In broad interpretation, instant application is about remote vehicle diagnostics and servicing over a network and training the diagnostics machine using historical data [or machine learning]. Prior arts which teach similar technologies are considered to be analogous art to the instant application.

Claim Interpretation

Claims use the term “engine”. The specification recites in [0027] starting at line 3, “As used herein, an engine includes one or more processors or a portion thereof.” As such, the examiner considers an engine to be a piece of hardware and not a generic placeholder. 
Claims use the term “cross-functional process”. In light of the specification, the examiner interprets it to mean, a process which uses two or more format for its parameters. In other words, process uses a parameter in one format and subsequently format of the parameter is converted to a different format. 

	
Specification and Drawings Objection


The specification and drawings are objected to because of the following informality: 

There are multiple inconsistencies between the specification and the drawings. 

Specification recites in [0087] starting at line 3 “an process model agency engine 706, a process model activity engine 708, a subject specific activity augmentation engine 710, a process model designation engine 712, a process model agency engine 714, and a cross-functional process datastore 716.” The phrase “a cross-functional process datastore 716.”

Comparing this with drawing Fig. 7, the phrase “an process model agency engine 706,” does not exist on the drawings. The phrase “a process model agency engine 714,” does not exist in the drawings. The phrase “a cross-functional process datastore 716” seems to be “a cross-functional process datastore714”.

Specification recites in [0088] starting at line 1, “The object-specific process model input engine 704 may be configured to gather from subject devices one or more object-specific servicing parameter values.” It appears to be “The object-specific process model input engine 706 may be configured to gather from subject devices one or more object-specific servicing parameter values.”

Specification recites in [0089] starting at line 1 “The process model agency engine 706 may be configured to gather object-specific parameters associated with sub-process models of a cross-functional process model. In various implementations, the process model agency engine 706 gathers these items from the cross-functional process datastore 716.” The “process model agency engines” described above do not exist in the drawings. The phrase “the cross-functional process datastore 716” should be “the cross-functional process datastore  714.”

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makke et al (hereinafter Makke, Publication No.: US 2017/0011561).

 As per claim 1, Makke teaches, 

 A system comprising: 

a process model designation engine configured to identify a cross-functional process model having a first sub-process model and a second sub-process model; (The examiner interprets a cross-functional process model as a process which provides multiple functions. Makke teaches this limitation. Makke Fig. 1 shows that the telematics control unit provides support functions like “vehicle powertrain 104”, “hood latch 110” and “Brake actuators 112”. This shows that process model is configured to provide cross-functional process. Here the “telematics control unit” can be considered as process designation engine which identifies different sub-processes and sends the sub-processes to the right component.)

an object-specific process model input engine (Makke Fig. 1 teaches this. Please note that in this case object is the car. Input engine is the “wireless transceiver 118”.) configured to obtain from a subject device (subject device is the mobile device 120) a first object-specific servicing parameter (parameter for the car service) value in a subject-specific format of an object (in handheld format), (This means the car gets a service command from the handheld computer. Makke Fig. 2 shows service request 202 from the mobile device sent to telematics control unit of the car. Here the service request is a module query for querying multiple modules of the car. Here multiple modules mean cross-functional.) 

wherein the subject device is associated with a subject, (here subject device is the mobile device and the subject  is a user of the mobile device who can be a technician)

the first object-specific servicing parameter value is associated with a first servicing parameter of one or more process models, at least one of which is the cross-functional process model, and (Makke Fig. 2 shows one command request 204 which is cross functional because it gets results from different components with different functionalities, e.g., responses from components 106-A, 106-B and 106-C.)

the subject-specific format is that of the subject; (Makke Fig. 2 service request 202 is sent from the mobile device and it is obvious that the command format will be of the mobile device or subject specific-format.) 

 a subject-specific (mobile device) virtual assistant influx engine (Makke Fig. 1 box 132 “Remote Service Application”. This is the virtual assistant influx engine.) configured to convert the first object-specific servicing parameter value from the subject-specific format to a domain- restricted format; (command from the mobile device (subject-specific format) is converted by remote service application to transmit over the network to meet the communication protocol and acceptable by the car’s Telematics Control Unit.) 

a process model activity engine configured to conduct a process model activity of the first sub-process model of the cross-functional process model using the first object-specific servicing parameter value in the domain-restricted format; (This means the command is executed using the parameter. Makke Fig. 1 the telematics control unit converts the command received by the wireless transceiver to a format understandable by the vehicle control modules and sends responses. This means the command has been executed [or conducted process model activity].) 

a process model agency engine configured to obtain from the process model activity engine a second object-specific parameter associated with the second sub- process model of the cross-functional process model; (Makke Fig. 2 shows query of multiple modules, which means that the command included multiple processes to query multiple modules, which makes it cross-functional.) 

a subject-specific virtual assistant outflux engine configured to prompt the subject to provide a second object-specific parameter value, (Makke Fig. 3 module responses (or query results) are back to the mobile device at the remote service application, as service access response 208. This shows outflux to the virtual assistant. Fig. 3 shows that in response to the query, a command request 302 is sent by the subject device with a parameter for the command.)
 
wherein the object- specific process model input engine is further configured to obtain from the subject device the second object-specific parameter value in the subject-specific format; (Makke Fig. 3 shows that depending on the query result, another command request 302 is sent. It is obvious a command will have a parameter to specify what function to perform.)

wherein, in operation, process model activity engine continues operation until termination of the cross-functional process model. (Makke Fig. 3 shows the vehicle return diagnostic data 140 to a remote server for further analysis. This terminates the process unless further command request is sent by the subject device.)   

As per claim 2, Makke teaches, 

wherein the object is a vehicle, and the subject is a professional identified as responsible for servicing the vehicle. (Makke shows Fig. 1 label 102, which is the object. It is a vehicle. Fig. 1 further shows that the subject device is mobile device 120. There is a user for the mobile device [not shown in the figure] is the subject.) 
  
As per claim 3, Makke teaches, 

comprising a servicing issue diagnostics engine configured, responsive to one or more object-specific servicing parameters, to provide data to the process model designation engine, wherein, in operation, the process -40-WO 2019/018308PCT/US2018/042332 model designation engine uses the data from the servicing issue diagnostics engine to identify the cross-functional process model. (Makke Fig. 3 shows diagnostic data 140 is returned by the telematics unit and sent to a server for further analysis.) 
 
As per claim 4, Makke teaches, 

comprising a virtual assistant provisioning engine configured to assign a subject-specific virtual assistant to the subject. (Makke Fig. 1 shows remote service application is installed on the mobile device. This is the virtual assistant and it will be different for different mobile devices [or the virtual assistant is subject-specific]).
 
As per claim 5, Makke teaches, 

wherein, in operation, the process model designation engine identifies the object prior to the subject providing the first object-specific servicing parameter value, identifies the object using the first object-specific servicing parameter value, or identifies the object using some other object-specific servicing parameter value. (Makke Fig. 1 “Remote Service Application” identifies the object (the car) and sends subject specific commands. Makke paragraph [0003] shows pairing up the service application and the vehicle electronic control unit. This means that the subject and object both recognizes each other.) 
 
As per claim 6, Makke teaches, 

wherein the subject device includes one or more of a smartphone, a subject-specific augmented reality component, a context-appropriate sensor component, and a context-appropriate feedback component. (Please note that the terms a subject-specific augmented reality component, a context-appropriate sensor component, a context-appropriate feedback component are not defined. Makke Fig. 4A shows a smartphone. The “Remote Service Application” works as a subject-specific augmented reality component, context-appropriate sensor component and context-appropriate feedback component.)   

As per claim 7, Makke teaches, 

wherein the one or more process models include a catch-all process model associated with an as-of-yet unsettled process model. (Please note that “catch-all process” and “as-of-yet unsettled process” are not defined or described in the specification. The examiner interprets this claim to mean process model handles all process including valid and invalid processes. Makke teaches in [0017] all remote service requests are handled.) 
  
As per claim 8, Makke teaches, 
wherein conducting the process model activity includes executing automated activities. (Makke recites in [0003] “…a pair vehicle telematics control unit (TCU) to ensure permission to enter a vehicle remote service mode; send a command request to the TCU requesting an operation to be automatically performed by a vehicle electronic control unit (ECU) in place of input to in-cabin vehicle controls; and receive diagnostic data from the vehicle ECU via the TCU.”)
  
As per claim 9, Makke teaches, 

wherein the cross-functional process model includes a third sub-process model associated with a third party system. (Makke shows “Remote Service Application” [132]. This application is obviously a third party application because a smartphone manufacturer would not develop this app and bundle with the smartphone. The app is a third party system.) 
 
As per claim 10, Makke teaches, 

wherein conducting the process model activity includes identifying an activity-specific servicing parameter value in a domain-restricted format, (Makke Fig. 6 steps 604 and 606 shows sending command and receiving response using domain restricted format because it is using the wireless connection as shown in Fig. 1 box 118.)

and wherein the subject-specific virtual assistant outflux engine converts the activity- specific servicing parameter value from the domain-restricted format to the subject- specific format. (Makke Fig. 6 steps 608 shows sending data to a server using subject-specific format.) 

As per claim 13, Makke teaches, 

comprising a subject-specific activity augmentation engine configured to provide information associated with an incomplete activity of the second sub-process model to the subject-specific virtual assistant outflux engine. (Makke recites in [0017] starting at line 7, “In another example, the vehicle may query the vehicle control units to ensure that the control units allow for the vehicle to accept commands from the remote service application. Moreover, the system may implement commands filters to prevent commands from being requested by the remote service application that could place the vehicle in a state inappropriate for the performance of repair or diagnostic actions, such as filtering out requests commanding an electric vehicle to switch out of Park, releasing a parking …”. In case of a filtered command incomplete activity is displayed by the virtual assistant outflux engine.) 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Makke as applied to claim 1 in view of Kwak (Publication No.: US 2016/0253849).

As per claim 14, Makke teaches remote automotive repair and servicing using telematics. Makke does not explicitly mention, “comprising converting the object-specific servicing parameter value from the domain-restricted format to a universal format, wherein the domain-restricted format is an enterprise-specific format.” However, in analogous art of remote automotive repair and servicing Kwak teaches,  

comprising converting the object-specific servicing parameter value from the domain-restricted format to a universal format, wherein the domain-restricted format is an enterprise-specific format. (Kwak Fig. 4 steps 403 and 405 shows converting from one format to another. This means enterprise format to universal or from universal to enterprise format.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of remote automotive servicing of Makke by incorporating the teaching “comprising converting the object-specific servicing parameter value from the domain-restricted format to a universal format, wherein the domain-restricted format is an enterprise-specific format” of Kwak. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Kwak of converting formats as needed because different automotive may use different command and parameter formats and a device to service the automotive needs to be able to handle different formats.

As per claim 15, Kwak teaches,  

comprising converting the object-specific servicing parameter value from the domain-restricted format to an enterprise-specific format, wherein the domain-restricted format is a universal format. (Kwak Fig. 4 steps 403 and 405 shows converting from one format to another. This means enterprise format to universal or from universal to enterprise format.)
  
As per claim 16, Makke teaches remote automotive repair and servicing using telematics. Makke does not explicitly mention, comprising a training engine configured to train one or more of an object datastore, a virtual assistant, an enterprise ontology, a universal ontology, and an activity augmentation datastore, using a set of historical data associated with one or more subjects, a set of ascertainable data associated with one or more objects, or a set of enterprise-specific policies.” However, in analogous art of remote automotive repair and servicing Kwak teaches, 
 
comprising a training engine configured to train one or more of an object datastore, a virtual assistant, an enterprise ontology, a universal ontology, and an activity augmentation datastore, using a set of historical data associated with one or more subjects, a set of ascertainable data associated with one or more objects, or a set of enterprise-specific policies. (Kwak recites in [0028] starting at line 17, “In another embodiment of the invention, the new OBD protocol interpreter development unit (115) is a machine-learning module with artificial intelligence operating on a computer server, which can autonomously generate the new OBD interpreter codes without human intervention by comparing one or more standardized OBD parameter formats known to the machine-learning module, the sampled stream of the unknown OBD protocol, and the computerized analysis and preliminary evaluation of the unknown OBD protocol from the unknown OBD protocol analysis module (113).” This shows that a machine-learning module is learning [or training] to recognize new parameters. Parameters are used by virtual assistants. Machine-learning is always performed by studying historical data by the machine.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of remote automotive servicing of Makke by incorporating the teaching “comprising a training engine configured to train one or more of an object datastore, a virtual assistant, an enterprise ontology, a universal ontology, and an activity augmentation datastore, using a set of historical data associated with one or more subjects, a set of ascertainable data associated with one or more objects, or a set of enterprise-specific policies” of Kwak. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Kwak of using some kind of machine learning using historical data to make the process more efficient. 

References of Note
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.

Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        January 16, 2021